Title: Duff Green to James Madison, 6 May 1828
From: Green, Duff
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Washington
                                
                                 6th. May 1828.
                            
                        
                        
                        Mr. Green regrets that his clerk by mistake forwarded an account to Mr Madison for the U. S. Telegraph It never was Mr
                            Green’s intention to charge for it and the mistake arose from the employment of a new Clerk who seeing Mr Madison’s name
                            on the book supposed that he as other subscribers should be charged. The money forwarded through Mr Cutts was not taken.
                        
                            
                                
                            
                        
                    